Citation Nr: 1518591	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In a pre-hearing conference and based upon the Veteran's March 2013 Form 9, it was indicated that he was only appealing service connection for PTSD.  Thus, service connection for PTSD is the only claim the Board will consider.  


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is based on a reported in-service stressor consistent with the circumstances, conditions, and hardships of his service and related to his fear of hostile military or terrorist activity.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

A discussion addressing whether VA's duties to notify and assist the Veteran have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014). 

In light of the determination reached in this case, no prejudice will result to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Analysis

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD under the amended July 2010 PTSD regulation.

Service connection may be granted if it is shown the veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Arzio v. Shinseki, 602 F.3d 1343 (Fed. Cir. 2010).


On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board on or after July 13, 2010.
In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran contends that he has PTSD as the result of a traumatic stressor that occurred during his service.  As pertinent to this decision, the in-service stressor pertains to the Veteran's fear of hostile military or terrorist activity.  Specifically, he contends that he experienced fear of hostile military activity during Operation Desert Storm while stationed at King Faud International Airport, located in Damman, Saudi Arabia.  He claims that he experienced SCUD missiles being fired overhead and was forced to seek shelter in bunkers for hours.  He also contends that he had to wear a suit for protection from harmful chemicals.  He said that these events took place for about 30 days.  He indicated that he feared for his life.

The Veteran's service personnel records and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His records and DD Form 214 document that he received medals and awards such as the National Defense Service Medal and Southwest Asia Service Medal, but there is no award which establishes that he engaged in combat.  Furthermore, he has not established that he was in combat.  Accordingly, 38 U.S.C.A. § 1154(b) is not applicable. 

Service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder. 

As noted above, the Veteran's lay testimony alone may establish the occurrence of his claimed in-service stressor under the new liberalizing regulation for PTSD, if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

The Veteran was afforded a VA examination in January 2010.  The examiner found that the in-service stressor was adequate to support a diagnosis of PTSD, and the Veteran's PTSD symptoms are related to the claimed stressor.  The specific stressor relied upon is repeated mortar shelling at King Faud International Airport during Operation Desert Shield.  The examiner noted that the Veteran's response to these events involved depression secondary to PTSD and associated losses in relationships, work, and social interactions.  Also, alcohol abuse is used in an effort to self-medicate anxiety associated with PTSD, especially sleep disruption.  The Veteran was diagnosed with PTSD; recurrent depression; alcohol abuse.

The Board finds the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  The Veteran's DD214 shows that his military occupational specialty (MOS) was interior electrician.  Records show that the Veteran was stationed at King Faud International Airport, which is located in Damman, Saudi Arabia.  Records from the U.S. Army and Joint Services Records Research Center (JSRRC) confirm SCUD attacks in Saudi Arabia.  The JSRRC found that these attacks occurred 12 miles southwest of where the Veteran was stationed and concluded it is not likely that the Veteran would have traveled to the location at which the SCUD attacks occurred.  However, the Veteran has provided credible testimony that he was in a place during the SCUD attacks which caused him to fear for his life.  He stated that he could hear the alarm sound to warn the servicemen when SCUD missiles were coming and he could see the SCUD missiles overhead.  He asserted that he had to help build bunkers everywhere and would seek shelter in the nearest bunker when under attack.  He also contends that he was part of a crew that assisted in providing power to the Patriot missile systems.

There is no clear and convincing evidence to the contrary.  The JSRRC findings are not clear and convincing.  The statement of "it is not likely" does not meet the standards of clear and convincing evidence.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  With resolution of the benefit of the doubt in the Veteran's favor, his lay account to include his place, type, and circumstances of service, establishes the occurrence of the claimed in-service stressor in the present case.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

In sum, giving the Veteran the benefit of the doubt, the Veteran's in-service stressor is sufficient due to the recent liberalizing PTSD regulation.  Accordingly, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


